DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the preliminary amendment filed on 14 May 2018.  Claims 1-17 are pending, and are rejected.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: elements 26 and 28 of Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “System and method for predicting compatibility of a new unit for an existing system”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In particular, the following elements have been interpreted under 35 U.S.C. 112(f):

	The “processing unit” of claim 1 has been interpreted under 35 U.S.C. 112(f) as reciting the non-structural term “unit” as a placeholder for “means”. Accordingly, the structure of the receiving unit has been interpreted as described on page 8, lines 19-32, of the specification as filed, which recites that “the prediction system 10 comprises a prediction device 14 having a housing 16 that encompasses several components, namely a receiving unit 18 for receiving information, a processing unit 20 that is connected to the receiving unit 18 so that the information received by the receiving unit 18 is forwarded to the processing unit 20 for processing purposes”.
	The “display unit” of claims 8 and 9 has been interpreted under 35 U.S.C. 112(f) as reciting the non-structural term “unit” as a placeholder for “means”. Accordingly, the structure of the receiving unit has been interpreted as described on page 4, lines 23-29, of the specification as filed, as being or comprising “part of an augmented reality device. Therefore, at least the result of the prediction may be displayed as part of an augmented reality provided by the augmented reality device. Hence, the display unit may display the environment as well as the result of the prediction or the display unit may superpose the result of the prediction. For 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

With reference to claim 11:
Step 1 – Is the claim directed to a process, machine, manufacture, or composition of matter?
Yes.  The claim is directed to a process.
Step 2A, Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  Claim 11 recites “receiving a digital signature from the potential extension unit, processing the digital signature of the potential extension unit to retrieve information with regard to the potential extension unit, and predicting the compatibility of the existing test and measurement setup with the potential extension unit by taking information of the existing test and measurement setup and the information of the potential extension unit into account”, 
Step 2A, Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  There are no additional limitations beyond the abstract idea of a mental process itself, and thus the judicial exception is not integrated into a practical application.
Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  There are no additional limitations beyond the abstract idea of a mental process itself, and thus do not recite an inventive concept or significantly more than the abstract idea.

With reference to claim 12:
Claim 12 recites the additional limitation of “wherein at least one of the digital signature, the digital signature processed, and the result of the prediction is pushed to a prediction device for further processing” and likewise falls under the same abstract idea of claim 11, of a mental process.  However, such outputting of data to another device does not offer improvements to a computer/technical field, and is further merely directed to insignificant extra-solution activity. Thus, the limitation of claim 12 

With reference to claim 13:
Claim 13 recites the additional limitation of “wherein test results of the existing test and measurement setup are pushed to a prediction device” and likewise falls under the same abstract idea of claim 11, of a mental process.  However, such outputting of results to another device does not offer improvements to a computer/technical field, and is further merely directed to insignificant extra-solution activity. Thus, the limitation of claim 13 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 14:
Claim 14 recites the additional limitation of “wherein at least one of the test results of the existing test and measurement setup and an analysis of the test results is forwarded to the potential extension unit via the prediction device” and likewise falls under the same abstract idea of claim 11, of a mental process.  However, such outputting of results to another device does not offer improvements to a computer/technical field, and is further merely directed to insignificant extra-solution activity. Thus, the limitation of claim 14 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 15:
Claim 15 recites the additional limitation of “wherein at least one of the potential extension unit and the existing test and measurement setup extended by the potential extension unit is displayed via a 

With reference to claim 16:
Claim 16 recites the additional limitation of “wherein the characteristics of the existing test and measurement setup extended by the potential extension unit are simulated”.  However, this simulation is similarly directed to the abstract idea of a mental process, as a human may mentally imagine how a new product will look and interact with their existing system.  Such generic simulation does not improve the functioning of a computer or offer improvements in a technical field.  Rather, it amounts to mere instructions to implement an abstract idea on a computer, or to merely using a computer as a tool to perform an abstract idea.  Thus, the limitation of claim 16 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 17:
Claim 17 recites the additional limitation of “wherein the information of the existing test and measurement setup is obtained from digital signatures of units of the existing test and measurement setup” and likewise falls under the same abstract idea of claim 11, of a mental process.  This limitation further merely specifies an example source from which data is obtained or derived.  However, such data gathering does not offer improvements to a computer/technical field, and is further merely directed to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-9, 11-13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogaz et al. (US 2011/0302201, hereinafter Ogaz).
Ogaz discloses the invention as claimed, including a method that advises a user as to the compatibility of equipment to be purchased with the user’s existing audio/visual (AV) home network based on knowledge of the potential equipment and the user’s system (see Abstract and paragraphs [0005] and [0011]). 
With reference to claim 1, Ogaz discloses a prediction system for predicting compatibility of an existing test and measurement setup with a potential extension unit based on digital signatures, the prediction system comprising a receiving unit, a processing unit and a display unit (see, for example, paragraphs [0046] – [0047]),

the processing unit being configured to process the digital signature in order to predict whether the existing test and measurement setup is compatible with the potential extension unit (see paragraphs [0046] – [0047], where a compatibility check is performed based on the digital signature of the extension unit and stored knowledge of the user’s current system), 
the processing unit being further configured to forward the result of the prediction to the display unit so that the result of the prediction is displayed (see paragraph [0047]).
With reference to claim 2, Ogaz further discloses that the prediction system comprises a memory in which information regarding the existing test and measurement setup is stored (see paragraphs [0022] and [0024] – [0025]), the processing unit accessing the memory to obtain the information used for predicting the compatibility (see paragraphs [0007] and [0046], where the processing unit retrieves information of the user’s existing AV system to perform the compatibility check).
With reference to claim 3, Ogaz further discloses that the receiving unit comprises a wireless communication interface configured to receive a signal sent by the potential extension unit (see paragraph [0046], where the receiving unit wirelessly receives a digital signature from the potential extension unit via photograph, RFID, or a barcode).
With reference to claim 5, Ogaz further discloses that the prediction system has a prediction device comprising at least one of the receiving unit, the processing unit, and the display unit (see 
With reference to claim 6, Ogaz further discloses that the prediction device is configured to receive test results of the existing test and measurement setup being pushed to the prediction device (see paragraphs [0011], [0046], and [0049], which specify that the compatibility check may be performed either on the user’s smart device itself (with the results then pushed to the display for the user to view) or on a remote server (with the results then pushed to the product recommendation app on the user’s smart device for presentation to the user)).
With reference to claim 8, Ogaz further discloses that the display unit is configured to display at least a symbol and/or a representation of the potential extension unit (see Fig. 6, screen 620, where the potential extension unit is the Denon AVR4308).
With reference to claim 9, Ogaz further discloses that the display unit is configured to display at least a symbol and/or a representation of the existing test and measurement setup extended by the potential extension unit (see Fig. 6, screens 600 and 620, where the user’s existing system and potential extension unit are displayed; and paragraph [0047], which notes that additional information such as recommended interconnection schemes and methods may be displayed upon command).
With reference to claim 11, Ogaz discloses a method for predicting compatibility of an existing test and measurement setup with a potential extension unit based on digital signatures (see, for example, paragraphs [0011] and [0046]), with the following steps: 
receiving a digital signature from the potential extension unit (see paragraph [0046], where a digital signature of a potential product/extension unit corresponds to a photograph, RFID, and/or a barcode), 

predicting the compatibility of the existing test and measurement setup with the potential extension unit by taking information of the existing test and measurement setup and the information of the potential extension unit into account (see paragraphs [0046] – [0047]).
With reference to claim 12, Ogaz further discloses that at least one of the digital signature, the digital signature processed, and the result of the prediction is pushed to a prediction device for further processing (see, for example, paragraphs [0011] and [0047], where the actual compatibility prediction may be performed on a remote server, and the results then pushed to the user’s smart device (corresponding to the prediction device) for further processing such as display or purchase).
With reference to claim 13, Ogaz further discloses that test results of the existing test and measurement setup are pushed to a prediction device (see, for example, paragraphs [0011] and [0047], where the actual compatibility prediction may be performed on a remote server, and the results then pushed to the user’s smart device (corresponding to the prediction device) for further processing such as display or purchase).
With reference to claim 15, Ogaz further discloses that at least one of the potential extension unit and the existing test and measurement setup extended by the potential extension unit is displayed via a display unit (see Fig. 6, screens 600 and 620, where the user’s existing system and potential extension unit are displayed; and paragraph [0047], which notes that additional information such as recommended interconnection schemes and methods may be displayed upon command).
With reference to claim 17, Ogaz further discloses that the information of the existing test and measurement setup is obtained from digital signatures of units of the existing test and measurement setup (see paragraphs [0007] and [0020] – [0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogaz in view of Song (US 9,331,856, hereinafter Song).
Ogaz discloses the invention substantially as claimed, including a method that advises a user as to the compatibility of equipment to be purchased with the user’s existing audio/visual (AV) home network based on knowledge of the potential equipment and the user’s system (see Abstract and paragraphs [0005] and [0011]).
With reference to claim 4, Ogaz discloses all subject matter of the claimed invention as discussed above with respect to claim 1, with the exception of at least the display unit being part of an augmented reality device.  However, Song from the same or similar field of endeavor does disclose this .

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogaz in view of Abuelsaad et al. (US 10,332,187, hereinafter Abuelsaad).
Ogaz discloses the invention substantially as claimed, including a method that advises a user as to the compatibility of equipment to be purchased with the user’s existing audio/visual (AV) home network based on knowledge of the potential equipment and the user’s system (see Abstract and paragraphs [0005] and [0011]).
With reference to claim 10, Ogaz discloses all subject matter of the claimed invention as discussed above with respect to claim 1, with the exception of the prediction system being configured to simulate the existing test and measurement setup extended by the potential extension unit.  However, Abuelsaad from the same or similar field of endeavor does disclose this limitation (see col. 4, lines 22-55, which simulates how a new device will affect the Internet bandwidth and electric load of the user’s existing network; col. 5, line 47 – col. 6, line 16, which notes that this simulation may be done specifically on a new TV to be added to the user’s home network; and col. 7, line 63 – col. 8, line 52, which may even recommend alternative products if the result of a simulation is that a potential new device is not compatible with the user’s existing system).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
With reference to claim 16, Ogaz discloses all subject matter of the claimed invention as discussed above with respect to claim 11, with the exception of the characteristics of the existing test and measurement setup extended by the potential extension unit being simulated.  However, Abuelsaad from the same or similar field of endeavor does disclose this limitation (see col. 4, lines 22-55, which simulates how a new device will affect the Internet bandwidth and electric load of the user’s existing network; col. 5, line 47 – col. 6, line 16, which notes that this simulation may be done specifically on a new TV to be added to the user’s home network; and col. 7, line 63 – col. 8, line 52, which may even recommend alternative products if the result of a simulation is that a potential new device is not compatible with the user’s existing system).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simulate characteristics of the operation and interconnection of existing and potential new devices, as taught by Abuelsaad, when determining compatibility and interconnection schemes/methods to present to the user, as taught by Ogaz (see paragraph [0047] and claim 7), the motivation for doing so being to more accurately and precisely determine if and how the potential extension unit will interconnect and operate within the current AV network with respect to electrical loading and internet usage (see Abuelsaad, col. 1, lines 38-67)..

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the outstanding rejection under 35 U.S.C. 101 were overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references do not teach or suggest the prediction device forwarding test results of the compatibility test specifically to the potential extension unit, rather than simply returning the test results for display to the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH E DRABIK whose telephone number is (571) 272-0902. The examiner can normally be reached Monday - Friday, 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146                                                                                                                                                                                                        


/SARAH E DRABIK/Examiner, Art Unit 2146